Order entered May 6, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00926-CR

                      THE STATE OF TEXAS, Appellant

                                        V.

                 VINCENT RUSSELL GIORDANO, Appellee

               On Appeal from the County Criminal Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. M17-41558-C

                                     ORDER

      Before the Court is the State’s May 4, 2020 motion for leave to file a

supplemental brief in response to argument raised by appellee in his April 20, 2020

supplemental brief. In its motion, the State asks the Court to file its Supplemental

Brief on Timely Execution of Search Warrants, tendered April 24, 2020. The State’s

motion is GRANTED, and its brief tendered April 24, 2020, is ORDERED filed as

of April 24, 2020.
/s/   ROBBIE PARTIDA-KIPNESS
      JUSTICE